COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Retired Judge Brown ∗
Argued at Salem, Virginia


NAPOLEON BONAPARTE BROWARD, V
                                         MEMORANDUM OPINION ∗∗ BY
v.   Record No. 0743-02-3            JUDGE RUDOLPH BUMGARDNER, III
                                              JULY 1, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                    Charles J. Strauss, Judge

          Robert Hurt (H. Victor Millner, Jr., P.C., on
          brief), for appellant.

          Jennifer R. Franklin, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     The trial court convicted Napoleon Bonaparte Broward, V, of

possession of a firearm after being convicted of a felony, Code

§ 18.2-308.2(A).   He maintains the trial court improperly

admitted a record of prior convictions in Maryland and the

evidence was insufficient to convict.   We affirm the conviction.

     The Commonwealth introduced two documents to prove the

defendant had been previously convicted of a felony.     The

documents were titled "Docket 10[,] No. 9773 [and 9774] Criminal


     ∗
       Retired Judge J. Howe Brown, Jr., took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400.
     ∗∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Circuit Court For Wicomico County, State of Maryland vs.

Napoleon Bonaparte Broward, V."   They bore the stamp "True Copy,

Test. Clerk" and the signature "Mark S. Bowen."   The documents

were compilations of every docket entry in those proceedings.

They record the defendant's conviction for five felonies

including robbery with a deadly weapon for which he received a

sentence of twelve years.   The defendant contends the exhibits

were not properly authenticated because (1) the attestation

failed to identify the court where the original record was

preserved, (2) failed to identify the clerk, and (3) was not

signed. 1

     "The records of any judicial proceeding and any other

official record of any court of another state . . . shall be

received as prima facie evidence provided that such records are

authenticated by the clerk of the court where preserved to be a

true record."   Code § 8.01-389(A1).   "Authentication is merely

the process of showing that a document is genuine and that it is

what its proponent claims it to be."    Owens v. Commonwealth, 10

Va. App. 309, 311, 391 S.E.2d 605, 607 (1990) (certified

conviction order).   A judicial record may be authenticated by

the written certification of the clerk of the court holding the




     1
       The defendant does not contend the exhibits were not true
and accurate copies.

                               - 2 -
record.   Id.   Authenticated judicial records 2 qualify for the

official records exception to the hearsay rule.    Taylor v.

Commonwealth, 28 Va. App. 1, 11, 502 S.E.2d 113, 117 (1998).

     The defendant relies on Medici v. Commonwealth, 260 Va.

223, 532 S.E.2d 28 (2000), as authority that the certification

was inadequate.    Medici approved a certificate that bore a seal

providing more information than that provided in this case.

However, Medici is one of a long line of cases that have

approved the exact content in the certifications appended to the

Maryland documents in this case.    Wynn v. Harman's Devisees, 46

Va. (5 Gratt.) 157, 159, 165 (1848) ("A copy, teste, John

Hunter, C. L. C."); Morgan v. Haley, 107 Va. 331, 332, 58 S.E.

564, 564 (1907) ("A copy, Teste: H. C. T. Ewing, Clerk.");

Hurley v. Charles, 112 Va. 706, 708, 72 S.E. 689, 690 (1911)

("A. B. Buchanan, Deputy Clerk for S. M. Graham, Clerk of the

Circuit Court of Tazewell County, Virginia" and "A. B. Buchanan,

D. Clerk.").

     The criminal docket was a record from the Circuit Court for

Wicomico County, Maryland, and nothing suggested the contents

were altered.    As in Owens, the documents bore sufficient

indicia that Mark S. Bowen was the clerk of that court and

responsible for maintaining its records.    The docket entries


     2
       A "record" includes "any report, paper, data compilation
or any record in any form . . . ." Code § 8.01-389(D).


                                - 3 -
were properly admissible as prima facie evidence of the public

record of the defendant's criminal convictions in Maryland.

Being public records, the contents were exceptions to the

hearsay rule and proof of what they asserted.

     Next, we consider whether the evidence was sufficient to

prove the defendant possessed a firearm and was a violent felon.

We view the evidence and the reasonable inferences fairly

deducible therefrom in the light most favorable to the

Commonwealth.    Dowden v. Commonwealth, 260 Va. 459, 467, 536

S.E.2d 437, 441 (2000).

     Theresa Haynes saw the defendant put two "long rifle type"

guns in his truck as he packed to move out of her house.     She

notified the police, and they arrested the defendant while

driving later that day.   They recovered the guns from his truck.

The police later recovered a container of black powder, two

empty boxes of .270 caliber shells, a spent .270 shell, and

firearm cleaning supplies from the closet of the bedroom the

defendant had shared with Haynes.   The defendant killed a

groundhog with one gun and used the other for target practice

that summer.    He had asked the owner of the property for

permission to hunt on it.

     The docket entries from Maryland proved the defendant had

been convicted of armed robbery.    In addition to the court

records, the defendant admitted to witnesses that he had felony


                                - 4 -
convictions and had been convicted of robbery in Maryland.    His

sister had visited him in a Maryland prison.

     The evidence proved beyond a reasonable doubt that the

defendant possessed a firearm and that he had been convicted of

a violent felony.   Accordingly, we affirm the conviction.

                                                         Affirmed.




                               - 5 -
Benton, J., dissenting.

     "Code § 8.01-389 'codifies as part of the official records

exception to the hearsay rule judicial "records" which are

properly authenticated.'"        Taylor v. Commonwealth, 28 Va. App.

1, 11, 502 S.E.2d 113, 117 (1998) (citation omitted).       In

pertinent part, it provides as follows:

          A1. The records of any judicial proceeding
          and any other official record of any court
          of another state or country, or of the
          United States, shall be received as prima
          facie evidence provided that such records
          are authenticated by the clerk of the court
          where preserved to be a true record.

              *     *        *       *      *    *     *

          D. "Records" as used in this article, shall
          be deemed to include any memorandum, report,
          paper, data compilation, or other record in
          any form, or any combination thereof.

Code § 8.01-389(A1) and D.

     The Supreme Court has held, "the requirement of

authentication . . . is the providing of an evidentiary basis

sufficient for the trier of fact to conclude that the writing

came from the source claimed."        Walters v. Littleton, 223 Va.

446, 451, 290 S.E.2d 839, 842 (1982).       Applying this rule in a

case where an objection was made that authentication was lacking

for a document offered pursuant to Code § 8.01-390 (copies of

public documents "shall be received as prima facie evidence

provided that such copies are authenticated to be true copies

both by the custodian thereof and by the person to whom the

                                    - 6 -
custodian reports"), the Supreme Court held that "proper

authentication . . . was lacking . . . [because] nothing in the

exhibit . . . showed that [the certifying] officer was the

custodian of the disputed records."      Taylor v. Maritime Overseas

Corp., 224 Va. 562, 565, 299 S.E.2d 340, 342 (1983).

     In Morgan v. Haley, 107 Va. 331, 58 S.E. 564 (1907), the

Supreme Court indirectly questioned the validity of a

certificate, which was written "A copy, Teste: II. H.C.T. Ewing,

Clerk."   Id. at 332, 58 S.E. at 564.    The Court noted that "[i]f

the certificate stated that the person making it was the clerk

of the court, in whose office the deed was recorded, or had used

initials to show that fact . . . it would clearly have been

prima facie sufficient."   Id.   In a more recent case, the

Supreme Court again has indicated what writing is sufficient to

meet the statutory requirements.

           The prior convictions order admitted in the
           present case was marked on the back with a
           stamp reading, "Allen Slater, Executive
           Officer and Clerk of the Superior Court of
           the State of California, in and for the
           County of Orange." The order also contained
           the seal of the Orange County Superior Court
           and was signed by "Flor L. Perez," whose
           signature appears next to the word,
           "Deputy."

              Code § 8.01-389(A1) provides that "[t]he
           records of any judicial proceeding and any
           other official record of any court of
           another state or country, or of the United
           States, shall be received as prima facie
           evidence provided that such records are
           authenticated by the clerk of the court
           where preserved to be a true record." We
                                 - 7 -
           think the California order complies with the
           requirements of Code § 8.01-389(A1), and,
           therefore, the trial court properly admitted
           it into evidence.

Medici v. Commonwealth, 260 Va. 223, 230-231, 532 S.E.2d 28,

32-33 (2000).

     The deficiency in this record concerning authentication of

the record is glaring.   As Broward's trial attorney stated when

objecting, no evidence in this record indicates either that the

person who signed above the word "Clerk" was the clerk of the

Circuit Court for Wicomico County, Maryland, or that the person

was the clerk of the court where the record was preserved.

Nothing on the document asserts either proposition.

Furthermore, the document does not contain the seal of any

court.   See Wilkerson v. Wilkerson, 151 Va. 322, 328, 144 S.E.

497, 499 (1928) (under the common law a seal was a sufficient

means of authenticating a document); Taylor, 28 Va. App. at 19,

502 S.E.2d at 121 (Benton, J., dissenting) (noting that "under

the common law, the act of a public official fixing the seal of

that official's office to a document was a means of

authentication").   See also McDonald v. West Branch, 466 U.S.

284, 288 n.6 (1984) (indicating that under the full faith and

credit statute a seal is sufficient to authenticate an act).

     In summary, nothing on the face of the document permits the

conclusion, except by speculation and conjecture, that the

document was properly authenticated or was what the prosecutor

                               - 8 -
purported it to be.   For these reasons, I would hold that the

trial judge erred when he ruled this record satisfied the

requirements of Code § 8.01-389(A1).   Thus, I would reverse the

conviction.




                               - 9 -